            Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 1 of 24




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  LEONARDO XUM TAMBRIZ,
  OCTAVIANO XUM TAMBRIZ, and
  RUBEN ROMERO ROBLES, individually
  and on behalf of others similarly situated,                         COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  TASTE AND SABOR LLC (D/B/A TASTE                                       ECF Case
  AND SABOR),JACOB R. SELECHNIK and
  NURKIA DELEON,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Leonardo Xum Tambriz, Octaviano Xum Tambriz, and Ruben Romero Robles ,

 individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through

 their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as

 against Taste and Sabor LLC (d/b/a Taste and Sabor), (“Defendant Corporation”), Jacob R.

 Selechnik and Nurkia DeLeon, (“Individual Defendants”), (collectively, “Defendants”), allege as

 follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Jacob R. Selechnik, Nurkia DeLeon,

and Taste and Sabor LLC (d/b/a Taste and Sabor).
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 2 of 24




       2.       Defendants own, operate, or control a restaurant specializing in Greek and Mexican

cuisine, located at 318 W. 231 Street, Bronx, NY, 10463 under the name “Taste and Sabor.”

       3.      Upon information and belief, individual Defendants Jacob R. Selechnik and Nurkia

DeLeon, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as cooks at the restaurant located at 318 W. 231 Street,

Bronx, NY 10463.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       9. Defendants’ conduct extended beyond Plaintiffs to all other similarly situated employees.

       10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of


                                                   -2-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 3 of 24




1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Greek and Mexican Restaurant located in this district. Further, Plaintiffs were employed

by Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       15.     Plaintiff Leonardo Xum-Tambriz (“Plaintiff Xum” or “Mr. Xum”) is an adult

individual residing in Kings County, New York.

       16.     Plaintiff Xum was employed by Defendants at Taste & Sabor from approximately

June 15, 2018 until on or about February 12, 2020.



                                                 -3-
               Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 4 of 24




         17.     Plaintiff Octaviano Xum-Tambriz (“Plaintiff Tambriz” or “Mr. Tambriz”) is an

adult individual residing in Kings County, New York.

         18.     Plaintiff Tambriz was employed by Defendants at Taste & Sabor from

approximately June 1, 2018 until on or about February 12, 2020.

         19.     Plaintiff Ruben Romero Robles (“Plaintiff Robles” or “Mr. Robles”) is an adult

individual residing in Bronx County, New York.

         20.     Plaintiff Robles was employed by Defendants at Taste and Sabor from

approximately May 1, 2018 until on or about February 11, 2020.

                                              Defendants

         21.     At all relevant times, Defendants owned, operated, or controlled a Greek and

Mexican Restaurant, located at 318 W. 231 Street, Bronx, NY 10463, under the name “Taste and

Sabor”.

         22.     Upon information and belief, Taste and Sabor LLC (d/b/a Taste and Sabor) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 318 W. 231 Street, Bronx, NY

10463.

         23.     Defendant Jacob R. Selechnik is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Jacob R. Selechnik is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Jacob R. Selechnik possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,




                                                  -4-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 5 of 24




establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       24.     Defendant Nurkia DeLeon is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Nurkia DeLeon is sued

individually in her capacity as a manager of Defendant Corporation. Defendant Nurkia DeLeon

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. She determines the wages and compensation of the employees of

Defendants, including Plaintiffs, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate a Greek and Mexican Restaurant located in the Kingsbridge

section of the Bronx in New York City.

       26.     Individual Defendants, Jacob R. Selechnik and Nurkia DeLeon, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.




                                                  -5-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 6 of 24




       29.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       31.     Upon information and belief, Individual Defendant Jacob R. Selechnik operates

Defendant Corporation as either an alter ego of         himself and/or fails to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.




                                                  -6-
                Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 7 of 24




          32.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          33.     In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          34.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          35.     Plaintiffs are former employees of Defendants who were employed as cooks.

          36.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                     Plaintiff Leonardo Xum Tambriz

          37.     Plaintiff Xum was employed by Defendants from approximately June 15, 2018 until

on or about February 12, 2020.

          38.     Defendants employed Plaintiff Xum as a cook.

          39.     Plaintiff Xum regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

          40.     Plaintiff Xum’s work duties required neither discretion nor independent judgment.

          41.     Throughout his employment with Defendants, Plaintiff Xum regularly worked in

excess of 40 hours per week.



                                                    -7-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 8 of 24




       42.     From approximately September 1, 2019 until on or about February 12, 2020, Plaintiff

Xum worked from approximately 7:00 a.m. or 8:00 a.m. until on or about 7:00 p.m. or 8:00 p.m., 6

or 7 days a week (typically 72 to 84 hours per week).

       43.     Approximately once per month, Plaintiff Xum would work 8 hours from 6 a.m. to 2

p.m. two consecutive Sundays for Defendants’ catering events.

       44.     From approximately September 1, 2019 until on or about November 31, 2019,

Defendants paid Plaintiff Xum a fixed salary of $750 per week.

       45.     From approximately December 2019 to February 2020, Defendants did not pay

Plaintiff Xum any wages for his work.

       46.     Plaintiff Xum’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       47.     For example, Defendants required Plaintiff Xum to start working 30 minutes prior to

his scheduled start time once a week, and did not pay him for the additional time he worked.

       48.     Defendants never granted Plaintiff Xum any breaks or meal periods of any kind.

       49.     Plaintiff Xum was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Xum regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Xum an accurate statement of wages, as required

by NYLL 195(3).




                                                -8-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 9 of 24




     52.       Defendants did not give any notice to Plaintiff Xum, in English and in Spanish

(Plaintiff Xum’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

     53.       Defendants required Plaintiff Xum to purchase “tools of the trade” with his own

funds—including knives and ingredients.

                                  Plaintiff Octaviano Xum Tambriz

       54.     Plaintiff Tambriz was employed by Defendants from approximately June 1, 2018

until on or about February 12, 2020.

       55.     Defendants employed Plaintiff Tambriz as a cook.

       56.     Plaintiff Tambriz regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       57.     Plaintiff Tambriz’s work duties required neither discretion nor independent

judgment.

       58.     From approximately September 1, 2019 until on or about Feb 12, 2020, Plaintiff

Tambriz worked from approximately 2:00 p.m. until on or about 10:00 p.m., 6 days a week and from

approximately 10:00 a.m. to 2:00 p.m. until on or about10:00 p.m. two Sundays per month (typically

48 to 60 hours per week).

       59.     Throughout his employment, Defendants paid Plaintiff Tambriz his wages by check.

       60.     From approximately September 1, 2019 until on or about February 12, 2019,

Defendants paid Plaintiff Tambriz $15.00 per hour.

       61.     For approximately 6 weeks from January 2020 until on or about February 12, 2020,

Defendants did not pay Plaintiff Tambriz any wages for his work.

       62.     Defendants never granted Plaintiff Tambriz any breaks or meal periods of any kind.



                                                -9-
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 10 of 24




       63.      Plaintiff Tambriz was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       64.      In addition, in order to get paid, Plaintiff Tambriz was required to sign a document

in which Defendants misrepresented the hours that he worked per week.

       65.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Tambriz regarding overtime and wages under the FLSA and NYLL.

       66.      Defendants did not provide Plaintiff Tambriz an accurate statement of wages, as

required by NYLL 195(3).

      67.       In fact, Defendants adjusted Plaintiff Tambriz’s paystubs so that they reflected

inaccurate wages and hours worked.

      68.       Defendants did not give any notice to Plaintiff Tambriz, in English and in Spanish

(Plaintiff Tambriz’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                   Plaintiff Ruben Romero Robles

       69.      Plaintiff Robles was employed by Defendants from approximately May 1, 2018 until

on or about February 11, 2020.

       70.      Defendants employed Plaintiff Robles as a cook.

       71.      Plaintiff Robles regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       72.      Plaintiff Robles’s work duties required neither discretion nor independent judgment.




                                                 - 10 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 11 of 24




       73.      From approximately September 1, 2019 until on or about February 11, 2020, Plaintiff

Robles worked from approximately 5:30 p.m. until on or about 10:00 p.m., 6 days per week

(typically 27 hours per week).

       74.      From approximately October 1, 2019 until on or about December 20, 2019

Defendants paid Plaintiff Robles his wages by personal check.

       75.      From approximately September 1, 2019 until on or about February 11, 2020,

Defendants paid Plaintiff Robles $15.00 per hour.

       76.      From approximately December 20, 2019 until on or about February 11, 2020,

Defendants did not pay Plaintiff Robles any wages for his work.

       77.      Defendants never granted Plaintiff Robles any breaks or meal periods of any kind.

       78.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Robles regarding overtime and wages under the FLSA and NYLL.

       79.      Defendants did not provide Plaintiff Robles an accurate statement of wages, as

required by NYLL 195(3).

      80.       Defendants did not give any notice to Plaintiff Robles, in English and in Spanish

(Plaintiff Robles’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      81.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                 - 11 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 12 of 24




      82.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked..

      83.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      84.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      85.       Defendants   willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      86.       Defendants required Plaintiffs to sign a document that reflected inaccurate or false

hours worked.

      87.       Defendants paid Plaintiffs their wages in check.

      88.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      89.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      90.       Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.



                                                 - 12 -
            Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 13 of 24




      91.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      92.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      93.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      94.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).



                                                  - 13 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 14 of 24




      95.       At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      96.       The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      97.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      98.       At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      99.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      100.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       101.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      102.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).



                                                  - 14 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 15 of 24




      103.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      104.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      105.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      106.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      107.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      108.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      109.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      110.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      111.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                  - 15 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 16 of 24




      112.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      113.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      114.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      115.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      116.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      117.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      119.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      120.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION



                                                  - 16 -
             Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 17 of 24




                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      121.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      122.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      123.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      124.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).



                                                  - 17 -
               Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 18 of 24




        126.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

        127.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        128.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        129.      Plaintiffs were damaged in an amount to be determined at trial.



                                      NINTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        130.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        131.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        132.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:




                                                    - 18 -
          Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 19 of 24




        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;




                                               - 19 -
          Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 20 of 24




        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

        (q)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;




                                                  - 20 -
         Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 21 of 24




       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       July 14, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 21 -
Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 22 of 24
Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 23 of 24
Case 1:20-cv-05409-AJN Document 1 Filed 07/14/20 Page 24 of 24
